1    Jonathan O. Peña, Esq.
     CA Bar ID No.: 278044
2    Peña & Bromberg, PLC
3    2440 Tulare St., Ste. 320
     Fresno, CA 93721
4
     Telephone: 559-439-9700
5    Facsimile: 559-439-9700
6    info@jonathanpena.com
     Attorney for Plaintiff, Julianna Ruiz-Esparza
7
8
                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JUILIANNA RUIZ-ESPARZA,                  )   No. . 8:19-cv-00661
11
                                              )
12           Plaintiff,                       )   [PROPOSED] ORDER AWARDING
13                                            )   EQUAL ACCESS TO JUSTICE
                    v.                        )   ACT ATTORNEY FEES
14                                            )
15   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
16
                                              )
17           Defendant.                       )
18                                            )

19           Based upon the parties’ Stipulation for Award and Payment of Attorney

20   Fees:

21           IT IS ORDERED that the Commissioner shall pay attorney fees and

22   expenses the amount of FIVE THOUSAND NINE HUNDRED AND NO CENTS

23   ($5,900.00),

24   subject to the terms of the above-referenced Stipulation.
     Dated: 03/19/20
25
26                             HON. SHASHI H. KEWALRAMANI
                               UNITED STATES MAGISTRATE JUDGE
27
28



                                              1
